FRUGÉ, Judge.
An appeal was lodged in this •court from the district court’s judgment on August 29, 1967 by the plaintiffs, C. R. “Pete” LaBorde and Elder Lumber Company, Inc. The briefs were due to be filed by September 25, 1967, and the case was heard on November 13, 1967. The plaintiffs-appellants did not file briefs in this matter and thus waived their privilege to present oral arguments. Even after notice of their delinquency, appellants failed to evidence any design to pursue their appeal. This court will, therefore, ex proprio motu, deem the appeal to' be abandoned and declare the appeal dismissed under the authority of Uniform Rules, Courts of Appeal, Rule VII, Sec. 5(b).
Appeal dismissed.